Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art of record does not teach alone or in combination a magnetic sensor comprising: a first detection unit for detecting a first component of an external magnetic field, the first component being in a direction parallel to a first direction; a second detection unit for detecting a second component of the external magnetic field, the second component being in a direction parallel to a second direction; a third detection unit for detecting a third component of the external magnetic field, the third component being in a direction parallel to a third direction; and a support for supporting the first to third detection units, wherein the first to third directions are orthogonal to each other, each of the first to third detection units includes at least one magnetic detection element, the third detection unit further includes a soft magnetic structure in addition to the at least one magnetic detection element of the third detection unit, the soft magnetic structure being formed of a soft magnetic material, the soft magnetic structure includes at least one soft magnetic layer, when viewed in the third direction, the at least one soft magnetic layer overlaps with at least a part of a portion of the third detection unit, the portion including the at least one magnetic detection element of the third detection unit, the support has a reference plane orthogonal to the third direction, the reference plane includes a first region, a second region, and a third region different from each other, -2-Application No. 16/208,995 the first region is a region formed by vertically projecting the first detection unit onto the reference plane, the second region is a region formed by vertically projecting the second detection unit onto the reference plane, the third region is a region formed by vertically projecting the third detection unit onto the reference plane, and the first region includes a first partial region and a second partial region located on opposite sides of the third region in a direction parallel to a first straight line, and the second region includes a third partial region and a fourth partial region located on opposite sides of the third region in a direction parallel to a second straight line, the first straight line and the second straight line being two mutually orthogonal straight lines that pass through a centroid of the third region and are perpendicular to the third direction in combination with all other elements in claim 1.
 	Regarding claims 2-5 and 7-14, the claims are allowed as they further limit allowed claim 1.
Claims 15 and 16 were previously indicated allowable in the final rejection of December 30, 2020. 	Regarding claim 15, the prior art of record does not teach alone or in combination a magnetic sensor comprising: a first detection unit for detecting a first a magnetic-field conversion section configured to receive the third component of the external magnetic field and output an output magnetic -6-Application No. 16/208,995 field component, the output magnetic field component being in a direction perpendicular to the third direction, the magnetic-field conversion section includes one or more yokes corresponding to each of the first to fourth resistor sections, the output magnetic field component has a strength having a correspondence with a strength of the third component of the external magnetic field, the third detection unit detects the strength of the output magnetic field component, the support has a reference plane orthogonal to the third direction, the reference plane includes a first region, a second region, and a third region different from each other, the first region is a region formed by vertically projecting the first detection unit onto the reference plane, the second region is a region formed by vertically projecting the second detection unit onto the reference plane, the third region is a region formed by vertically projecting the third detection unit onto the reference plane, and the first region includes a first partial region and a second partial region located on opposite sides of the third region in a direction parallel to a first straight line, and the second region includes a third partial region and a fourth partial region located on opposite sides of the third region in a direction parallel to a second straight line, the first straight line and the second straight line being two mutually orthogonal straight lines that pass through a centroid of the third region and are perpendicular to the third direction in combination with all other elements in claim 15.

Regarding claim 16, the prior art of record does not teach alone or in combination a magnetic sensor comprising: a first detection unit for detecting a first component of an external magnetic field, the first component being in a direction parallel to a first direction; a second detection unit for detecting a second component of the external magnetic field, the second component being in a direction parallel to a second he magnetic-field conversion section includes a plurality of yokes, each of the at least one magnetic detection element is applied with a magnetic field component generated by two yokes of the plurality of yokes, the magnetic field component being included in the output magnetic field component, the output magnetic field component has a strength having a correspondence with a strength of the third component of the external magnetic field, the third detection unit detects the strength of the output magnetic field component, the support has a reference plane orthogonal to the third direction, the reference plane includes a first region, a second region, and a third region different from each other, -8-Application No. 16/208,995the first region is a region formed by vertically projecting the first detection unit onto the reference plane, the second region is a region formed by vertically projecting the second detection unit onto the reference plane, the third region is a region formed by vertically projecting the third detection unit onto the reference plane, and the first region includes a first partial region and a second partial region located on opposite sides of the third region in a direction parallel to a first straight line, and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866